                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


JEFFREY L. MOORE, et al.,

                             Plaintiffs,

v.                                             CIVIL ACTION NO. 2:18-cv-01222

ROUNDPOINT MORTGAGE SERVICING
CORPORATION,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER

     I.       Introduction

           Pending before the court is Motion of Defendant RoundPoint Mortgage

Servicing Corporation (“RoundPoint”) to Dismiss Plaintiffs’ Complaint [ECF No. 4]

pursuant to Federal Rule of Civil Procedure 12(b)(6). For the following reasons, the

Motion is GRANTED in part and DENIED in part.

     II.      Factual Background

           In March 1996, the plaintiffs purchased property located in Elkview, West

Virginia as their primary residence. Not. Removal Ex. A, at ¶ 4 (“Compl.”) [ECF No.

1-1]. In late 2010, the plaintiffs agreed to refinance their property in Elkview with

United Bank, Inc. Id. ¶ 5. The servicing of the loan was later assigned to RoundPoint.

Id. ¶ 6. In June 2016, the plaintiffs’ property in Elkview was destroyed by a flood. Id.

¶ 7.
      In July 2016, the plaintiffs contacted RoundPoint to follow up on an offer by

RoundPoint to skip monthly payments. Id. ¶ 8. RoundPoint’s agent represented that

the plaintiffs could have a forbearance agreement permitting them to not make

payments for six months while they attempted to sell their home. Id. ¶ 9. During the

forbearance period, the plaintiffs attempted to sell their property. Id. ¶ 10.

      In January 2017, the plaintiffs contacted RoundPoint and requested they be

able to provide title to the property in exchange for a release of the balance of the

loan. Id. ¶ 11. RoundPoint’s agent directed the plaintiffs to cease payments on the

loan while RoundPoint considered the plaintiffs’ request. Id. ¶ 12. RoundPoint then

denied the plaintiffs’ request for a deed in lieu of foreclosure. Id. ¶ 13.

      In March 2017, the plaintiffs obtained an offer to purchase the property. Id. ¶

14. The plaintiffs forwarded the offer to RoundPoint and requested a short sale where

RoundPoint would receive the purchase price in exchange for a release of the

remaining balance owed on the loan. Id. RoundPoint, however, referred the loan to

foreclosure. Id. ¶ 15. On May 22, 2017, the plaintiffs, through counsel, contacted

counsel for RoundPoint, agreeing to delay the filing of a civil action to give

RoundPoint an opportunity to resolve the matter. Id. ¶ 16(a). Despite RoundPoint’s

awareness that the plaintiffs were represented by counsel, RoundPoint continued to

contact the plaintiffs directly to collect on the loan on at least thirty-eight separate

occasions. Id. ¶¶ 17–18. On September 27, 2017, RoundPoint represented that it

would no longer contact the plaintiffs directly and stated that it replaced the


                                            2
plaintiffs’ contact information with their attorney’s contact information. Id. ¶ 20.

Nonetheless, RoundPoint continued to call and harass the plaintiffs. Id. ¶ 21.

      On December 7, 2017, the plaintiffs again sent correspondence to RoundPoint

providing another opportunity for RoundPoint to cure its violations of the West

Virginia Consumer Credit and Protection Act (“WVCCPA”). Id. ¶ 22. RoundPoint

denied liability and represented that the plaintiffs were obligated for charges and

fees, including attorney’s fees. Id. ¶¶ 23–24. The plaintiffs thereafter filed this civil

action in the Circuit Court of Kanawha County, and RoundPoint subsequently

removed the action to this court.

   III.   Legal Standard

      RoundPoint moves for dismissal with prejudice pursuant to Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted.

A motion to dismiss filed under Rule 12(b)(6) tests the legal sufficiency of a complaint

or pleading. Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). A pleading

must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). This standard “does not require ‘detailed

factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). When “faced with a

Rule 12(b)(6) motion to dismiss . . . courts must . . . accept all factual allegations in




                                           3
the complaint as true.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007).

         To survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). To achieve facial

plausibility, the plaintiff must plead facts allowing the court to draw the reasonable

inference that the defendant is liable, moving the claim beyond the realm of mere

possibility. Id. Mere “labels and conclusions” or “formulaic recitation[s] of the

elements of a cause of action” are insufficient. Twombly, 550 U.S. at 555. I will

address each count in turn.

   IV.      Discussion

            a. Count One – Illegal Debt Collection

         Count One alleges illegal debt collection against RoundPoint. The plaintiffs

allege, first, that RoundPoint violated W. Va. Code § 46A-2-127 by using fraudulent,

deceptive, or misleading means to collect or attempt to collect a debt. Second, the

plaintiffs allege that RoundPoint violated W. Va. Code § 46A-2-128 by using unfair

or unconscionable means in its debt collection efforts. RoundPoint argues that, with

respect to Count One, the plaintiffs are required to satisfy the heightened pleading

standard of Federal Rule of Civil Procedure 9(b).

         Where a claim alleges fraud or mistake, a party must “state with particularity

the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “Because Rule


                                            4
9(b) applies to averments of fraud, the determination of whether its heightened

standards apply depends on the complaint’s factual allegations.” Wamsley v. LifeNet

Transplant Servs. Inc., No. 2:10-cv-00990, 2011 WL 5520245, at *4 (S.D. W. Va. Nov.

10, 2011). “In evaluating whether a cause of action must be pled with particularity, a

court should examine whether the claim requires an essential showing of fraud.”

Baltimore Cty. v. Cigna Healthcare, 238 F. App’x 914, 921 (4th Cir. 2007) (holding

that a claim of negligent misrepresentation under Maryland law does not contain an

essential showing of fraud). A claim that “sound[s] in fraud” must satisfy Rule 9(b).

Cozzarelli v. Inspire Pharms., Inc., 549 F.3d 618, 629 (4th Cir. 2008) (stating that

where claims have “the substance of fraud,” Rule 9(b) applies even though fraud may

not be an element).

      Rule 9(b)’s heightened pleading standards advance several interests. The

Fourth Circuit has stated that

             Rule 9(b) has four purposes: First, the rule ensures that the
             defendant has sufficient information to formulate a defense
             by putting it on notice of the conduct complained of . . . .
             Second, Rule 9(b) exists to protect defendants from
             frivolous suits. A third reason for the rule is to eliminate
             fraud actions in which all the facts are learned after
             discovery. Finally, Rule 9(b) protects defendants from
             harm to their goodwill and reputation.

U.S. ex rel. Harrison v. Westinghouse Savannah River Co., 352 F.3d 908, 921–22 (4th

Cir. 2003) (quoting United States ex rel. Stinson, Lyons, Gerlin & Bustamante, P.A.

v. Blue Cross Blue Shield of Ga., Inc., 755 F.Supp. 1055, 1056–57 (S.D. Ga. 1990)).



                                          5
       The court finds the plaintiffs’ allegation that RoundPoint used fraudulent,

deceptive, or misleading representations to collect a debt in violation of Section 46A-

2-127 sounds in fraud and therefore triggers rigorous pleading requirements under

Rule 9(b). See Wamsley, 2011 WL 5520245, at *6 (finding the plaintiff’s claim under

the WVCCPA “sound[ed] in fraud” where the plaintiff alleged the defendants

concealed a material fact); see also Pirelli Armstrong Tire Corp. Retiree Med. Benefits

Trust v. Walgreen Co., 631 F.3d 436, 437 (7th Cir. 2011) (finding that, where

plaintiff's   consumer   fraud   allegations   concerned    misrepresentations     and

concealment, Rule 9(b)'s heightened pleading requirements governed); In re Sony

Grand Wega KDF–EA10/A12 Series Rear Projection HDTV Television Litigation, 758

F. Supp. 2d 1077, 1088–89 (S.D. Cal. 2010) (finding that Rule 9(b) applied to claims

relating to consumer protection statute and claims of consumer fraud); Tuttle v.

Lorillard, 118 F. Supp. 2d 954, 963 (D. Minn. 2000) (applying Rule 9(b) to claims

relating to consumer protection statute and claims of consumer fraud even though

Minnesota’s consumer fraud statutes were more broadly construed than common law

fraud). Section 46A-2-127 states that “[n]o debt collector shall use any fraudulent,

deceptive or misleading representation or means to collect or attempt to collect claims

or to obtain information concerning consumers.” The plaintiffs allege that

RoundPoint made numerous misrepresentations in collecting a debt, including

misrepresenting that the plaintiffs were to stop making payments on their loan. The

gravamen of the alleged violation of Section 46A-2-127 is fraud, triggering Rule 9(b).


                                          6
The court finds, however, that Rule 9(b) does not apply to the plaintiffs’ allegation

that RoundPoint violated Section 46A-2-128, as the plaintiffs allege only that

RoundPoint used unfair or unconscionable means to collect a debt, which does not

require a showing of fraud.

      The court now addresses whether the plaintiffs’ complaint satisfies the

abovementioned pleading requirements. I will begin with the alleged violation of

Section 46A-2-127.

      To satisfy Rule 9(b)’s heightened pleading standard, a plaintiff must allege

facts establishing the “who, what, when, where, and how” of the claimed fraud. U.S.

ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 379 (4th Cir. 2008)

(citations omitted). Rule 9(b) requires the time, place, and contents of the false

representations,   in   addition   to   the       identity   of   the   person   making   the

misrepresentation to be pleaded with particularity. Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 783–84 (4th Cir. 1999). The plaintiffs fail to satisfy

this pleading requirement.

      The plaintiffs allege that RoundPoint violated Section 46A-2-127 by (1)

informing the plaintiffs to stop making payments on their loan during the time they

applied for loss mitigation; (2) misrepresenting that the plaintiffs applications were

incomplete; (3) misrepresenting that RoundPoint would cease contacting the

plaintiffs directly after being made aware that they were represented by counsel; and

(4) misrepresenting that the plaintiffs would be obligated for charges that were not


                                              7
authorized. The plaintiffs, however, fail to identify the names of the individuals who

made the misrepresentations. The Complaint also lacks detail regarding the dates

and times of certain misrepresentations and fails to describe                   how the

misrepresentations were made. The court cannot find that RoundPoint has been

“made aware of the particular circumstances for which [it] will have to prepare a

defense at trial.” Harrison, 176 F.3d at 784 (finding that where the complaint

provided fair notice of the claims made against the defendant, the fraud claims should

not have been dismissed). The plaintiffs’ conclusory allegations fail to satisfy Rule

9(b)’s heightened pleading requirements. Accordingly, the plaintiffs’ claim under

Section 46A-2-127 as set forth in Count One is DISMISSED without prejudice.

       Nonetheless, the plaintiffs’ allegation that RoundPoint violated Section 46A-2-

128 satisfies the applicable pleading requirements. Because Rule 9(b) does not apply

to this portion of the plaintiffs’ claim, plaintiffs must only achieve facial plausibility.

Section 46A-2-128 outlines conduct in debt collection deemed to be unfair and

unconscionable but states that unfair and unconscionable conduct is not limited to

the examples outlined in the statute. W. Va. Code § 46A-2-128. The plaintiffs have

alleged that RoundPoint directed the plaintiffs not to make payments, unnecessarily

and needlessly delayed consideration of their loss mitigation requests, and instead

referred their loan to foreclosure. The court must assume the veracity of the

allegations of the complaint. The plaintiffs have stated a plausible claim under




                                            8
Section 46A-2-128. As such, RoundPoint’s Motion is DENIED as to the plaintiffs’

claim under Section 46A-2-128 as set forth in Count One.

          b. Count Two – Claim for Illegal Fees

      Count Two alleges that RoundPoint, in attempting to collect on an alleged

claim from the plaintiffs, assessed charges and fees that were not authorized by

agreement or law in violation of the WVCCPA.

      Even though the plaintiffs’ claim as alleged in Count Two does not require a

showing of fraud (and therefore is not subject to Rule 9(b)’s heightened pleading

requirements), the court finds that Count Two fails for a lack of specificity under Rule

8. The plaintiffs provide little to no detail regarding the illegal fee assessments. While

the plaintiffs purportedly have documentation of such assessments, they fail to

identify the charges by dollar amount or type. Further, the plaintiffs fail to state how

the allegedly improper charges were sought. See McNeely v. Wells Fargo Bank, N.A.,

No. 2:13-cv-25114, 2014 WL 7005598, at *7–8 (S.D. W. Va. Dec. 10, 2014) (dismissing

claim for illegal fees under the WVCCPA where the plaintiffs provided “little to no

detail about the timing and amount of the allegedly unlawful fees”); Coleman v. JP

Morgan Chase Bank, N.A., No. 3:14-0183, 2014 WL 1871726, at *8–9 (S.D. W. Va.

May 8, 2014) (directing the plaintiffs to amend their complaint and set out allegations

of illegal charges in violation of the WVCCPA in greater detail where the plaintiffs

stated neither when illegal fees were assessed nor how much they were charged).

Accordingly, Count Two is DISMISSED without prejudice.


                                            9
          c. Count Three – Negligence

       Count Three alleges negligence against RoundPoint. RoundPoint argues that

the plaintiffs have conceded dismissal of Count Three by failing to oppose

RoundPoint’s Motion as to that count. The plaintiffs state in their response that they

have “alleged sufficient facts to give rise to a plausible claim for relief on Counts I, II,

IV and V of their Complaint.” Pls.’ Resp. 16 [ECF No. 6]. The court treats this as a

concession. See In re Ethicon, Inc. v. Pelvic Repair Sys. Prod. Liab. Litig. , No. 2:13-

cv-12719, 2017 WL 6345800, at *1 (S.D. W. Va. Dec. 11, 2017) (granting motion to

dismiss where the plaintiffs failed to file a response); see also Osborne v. Long, No.

1:11-cv-00070, 2012 WL 851106, at *10 n.5 (S.D. W. Va. March 13, 2012) (referencing

authority for the proposition that federal courts may grant a motion to dismiss

without reaching the merits on the grounds that the plaintiff's failure to respond

operates as a concession to that motion, or that dismissal is appropriate as a sanction

for failure to prosecute). As a result, Count Three is DISMISSED with prejudice.

          d. Count Four – Tortious Interference with Contract

       Count Four alleges tortious interference with the plaintiffs’ loan contract. The

plaintiffs allege that RoundPoint was not a party to the contract. Further, the

plaintiffs allege that RoundPoint acted outside the scope of its agency and

intentionally interfered with the loan contract by refusing the plaintiffs’ payments

and failing to follow loss mitigation guidelines imposed by the loan holder.




                                            10
      To state a claim for tortious interference, a plaintiff must show: (1) existence

of a contractual or business relationship or expectancy; (2) an intentional act of

interference by a party outside that relationship or expectance; (3) proof that the

interference caused the harm sustained; and (4) damages. Hatfield v. Health Mgmt.

Assocs., 672 S.E.2d 395, 403 (W. Va. 2008). The plaintiffs have pleaded facts

supporting each of these elements.

      At this stage, the court must accept all factual allegations in the Complaint as

true. The Complaint alleges, first, that a contract—the loan and deed of trust—exists

between the plaintiffs and the loan’s holder. The plaintiffs allege further that

RoundPoint, a party outside of the relationship, intentionally interfered with the

contract by rejecting the plaintiffs’ attempts to make payments. The plaintiffs assert

that RoundPoint’s interference caused them damage by causing substantial and

unaffordable arrears to accrue on the loan. This is sufficient to state a claim. See

Coleman, 2014 WL 1871726, at *8–9 (finding plaintiff stated a claim for tortious

interference where plaintiffs alleged the defendant loan servicer intentionally

interfered with plaintiffs’ loan contract by instructing plaintiffs to not make

payments and failing to evaluate their applications). Moreover, given the factual

disputes regarding RoundPoint’s relationship with the loan holder, “it would be

premature to rule on the nature of their relationship at this time.” Id. at *9. The

defendant’s Motion is DENIED as to Count Four.




                                         11
           e. Count Five – Contacts After Representation

        Count Five (improperly identified in the Complaint as Count Four) alleges that

RoundPoint communicated directly with the plaintiffs despite knowing they were

represented by counsel, in violation of Section 46A-2-128(e) of the West Virginia Code.

        Pursuant to W. Va. Code § 46A-2-128(e), a debt collector may not communicate

with a consumer more than three business days after it receives written notice from

the consumer or the consumer’s attorney that he or she is represented by an attorney

with regard to the subject debt. The plaintiffs have alleged that they were represented

by counsel and that they provided RoundPoint with written notification of the

representation three times. The Complaint lists numerous dates on which

RoundPoint contacted the plaintiffs after receiving written notice that the plaintiffs

were represented by counsel. Taking the facts alleged as true, Count Five sufficiently

alleges a violation of Section 46A-2-128(e). The defendant’s Motion is DENIED as to

Count Five.

   V.      Conclusion

        For the reasons stated herein, the defendant’s Motion to Dismiss Plaintiffs’

Complaint [ECF No. 4] is GRANTED in part and DENIED in part.

        As to Count One, the plaintiffs’ claim under W. Va. Code § 46A-2-127 is

DISMISSED without prejudice. The defendant’s Motion, however, is DENIED as to

the plaintiffs’ claim under Section 46A-2-128 as set forth in Count One. Count Two is




                                          12
DISMISSED without prejudice. Count Three is DISMISSED with prejudice. The

defendant’s Motion is DENIED as to Counts Four and Five.

      The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party.

                                     ENTER:       October 15, 2018




                                       13
